Citation Nr: 1735357	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO. 06-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from July 1, 2009, to July 11, 2011, in excess of 50 percent prior to July 1, 2009.

2. Entitlement to a disability rating for peripheral neuropathy of the right lower extremity in excess of 30 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011. 

3. Entitlement to a disability rating for peripheral neuropathy of the left lower extremity in excess of 30 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011. 

4. Entitlement to a disability rating for peripheral neuropathy of the right upper extremity in excess of 30 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011.

5. Entitlement to a disability rating for peripheral neuropathy of the left upper extremity in excess of 20 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011.

6. Entitlement to an effective date for the assignment of a total disability rating based on unemployability due to service-connected disability (TDIU) earlier than March 13, 2009.

7. Entitlement to an effective date for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 earlier than March 13, 2009.

8. Entitlement to an effective date for the assignment of Special Monthly Compensation (SMC) based on housebound status earlier than March 13, 2009.


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from December 1964 to December 1968. 

The appeal of the disability rating for PTSD prior to July 11, 2011, comes before the Board of Veterans' Appeals (Board) from a July 2013 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal of that issue originated from a July 2005 rating decision of the RO in San Diego, California, issued on behalf of the RO in Montgomery, Alabama. The appeal as to the remaining issues comes before the Board from a September 2011 rating decision of the RO in Montgomery, Alabama.

In a decision dated in February 2012, the Board denied a disability rating for PTSD in excess of 50 percent for the period prior to July 11, 2011, and denied a rating in excess of 70 percent for PTSD for the period since July 11, 2011. The Veteran appealed that decision to the Veterans Court. In a Memorandum Decision dated in July 2013, the Veterans Court vacated the Board's February 2012 decision to the extent of the denial of a rating in excess of 50 percent for PTSD for the period prior to July 11, 2011, and remanded that issue to the Board for additional development. The Board's decision to deny a rating in excess of 70 percent for PTSD since July 11, 2011, was explicitly affirmed and is no longer on appeal. 

In March 2014 and May 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

Subsequent to the first Board Remand, in a January 2015 rating decision, the RO granted an increased rating for PTSD from 50 percent to 70 percent for the period from July 1, 2009, to July 11, 2011. In the same decision, the RO also granted earlier effective dates for the assignment of TDIU, and for the grant of SMC and DEA eligibility, from June 3, 2009, to March 13, 2009. The characterization of these issues has been amended to reflect these awards. 

During the course of the appeal, the RO has also granted an increased rating for peripheral neuropathy of the right upper extremity, from 20 percent to 30 percent. As the Veteran is presumed to seek the maximum available benefit for these disabilities, the Board has characterized the rating issues as modified by the partial allowances. See A.B. v. Brown, 6 Vet. App. 35, 38 (1993). 

Although the Veteran requested a Board hearing on the March 2006 VA Form 9, he requested in writing that the hearing be cancelled in January 2009. 


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PSTD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. Prior to July 21, 2011, the Veteran's right lower extremity peripheral neuropathy was manifested by mild incomplete paralysis. 

3. Since July 21, 2011, the Veteran's right lower extremity peripheral neuropathy has been manifested by severe incomplete paralysis.

4. Prior to July 21, 2011, the Veteran's left lower extremity peripheral neuropathy was manifested by mild incomplete paralysis. 

5. Since July 21, 2011, the Veteran's left lower extremity peripheral neuropathy has been manifested by severe incomplete paralysis.

6. Prior to July 21, 2011, the Veteran's right upper extremity peripheral neuropathy was manifested by mild incomplete paralysis. 

7. Since July 21, 2011, the Veteran's right upper extremity peripheral neuropathy has been manifested by moderate incomplete paralysis.

8. Prior to July 21, 2011, the Veteran's left upper extremity peripheral neuropathy was manifested by mild incomplete paralysis. 

9. Since July 21, 2011, the Veteran's left upper extremity peripheral neuropathy has been manifested by moderate incomplete paralysis.

10. As of October 1, 2003, the Veteran became unable to secure or follow substantially gainful employment because of the severity of his service-connected PTSD; this is the earliest date the schedular criteria for TDIU were met. 

11. The earliest date the criteria for DEA eligibility were met was on October 1, 2003.

12. Prior to March 13, 2009, the Veteran did not have a single disability ratable at 100 percent with additional disabilities ratable at 60 percent or more when combined under the combined ratings table.


CONCLUSIONS OF LAW

1. Prior to July 1, 2009, the criteria for a disability rating of 70 percent for PTSD were met; the criteria for a rating in excess of 70 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. From July 1, 2009, to July 11, 2011, the criteria for a disability rating higher than 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. Prior to July 21, 2011, the criteria for a disability rating higher than 10 percent for right lower extremity peripheral neuropathy were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

4. Since July 21, 2011, the criteria for a disability rating higher than 30 percent for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

5. Prior to July 21, 2011, the criteria for a disability rating higher than 10 percent for left lower extremity peripheral neuropathy were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

6. Since July 21, 2011, the criteria for a disability rating higher than 30 percent for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

7. Prior to July 21, 2011, the criteria for a disability rating higher than 10 percent for right upper extremity peripheral neuropathy were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

8. Since July 21, 2011, the criteria for a disability rating higher than 30 percent for right upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

9. Prior to July 21, 2011, the criteria for a disability rating higher than 10 percent for left upper extremity peripheral neuropathy were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

10. Since July 21, 2011, the criteria for a disability rating higher than 20 percent for left upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8524 (2016).

11. The criteria for assignment of an effective date of October 1, 2003, but not earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).

12. The criteria for assignment of an effective date of October 1, 2003, but no earlier, for the grant of DEA eligibility have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).

13. The criteria for assignment of SMC based on housebound status earlier than March 13, 2009, are not met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disorder

In an August 2004 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective July 25, 2003. A July 2005 claim for an increased rating has been interpreted as a Notice of Disagreement with the April 2004 rating decision. In an April 2010 decision, the Board granted an increased rating of 50 percent, effective July 25, 2003. The Veteran appealed the Board's denial of a rating in excess of 50 percent. 

In an October 2010 Joint Motion for Remand, the parties to the appeal agreed to vacate and remand the Board's April 2010 decision to the extent it denied a rating in excess of 50 percent. Subsequent to a March 2011 Board Remand, the RO granted an increased rating of 70 percent, effective July 11, 2011, but denied a rating in excess of 70 percent, and denied a rating in excess of 50 percent prior to July 11, 2011. In a February 2012 decision, the Board denied increased ratings for both periods. The Veteran appealed the Board's decision. 

In an August 2013 Memorandum Decision, the Veterans Court affirmed the Board's denial of a rating in excess of 70 percent since July 11, 2011, but vacated and remanded the Board's denial of a rating in excess of 50 percent prior to July 11, 2011. Subsequent to a March 2014 Board Remand, the RO granted in increased rating of 70 percent for the period from July 1, 2009, to July 11, 2011. Thus, the issue on appeal is limited to the specific periods characterized on the title page above.

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms to the DSM-5. For claims prior to that date, VA required a diagnosis that conformed to the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the applicable DSM. See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities: 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

However, as noted above, during the pendency of this claim, the DSM-IV was superseded by a the new edition, DSM-5. The DSM-5 eliminated the GAF scores used in the DSM-IV: It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In order to provide a global measure of disability, the World Health Organization (WHO) Disability Assessment Schedule (WHODAS) is included, for further study, in Section III of DSM-5 (see the chapter "Assessment Measures"). The WHODAS is based on the International Classification of Functioning, Disability and Health (ICF) for use across all of medicine and health care. Benson v. Shinseki, No. 12-3106, 2013 WL 6511510 (2013). 

The report of an April 8, 2003, psychiatric assessment notes that the Veteran complained of depression and anxiety. He reported frequent crying spells probably secondary to the depression and anxiety and realized that he needed treatment. He was teary during the initial intake and he said that there was a problem in this area. There was no indication of antisocial behavior. The Veteran was reasonably well dressed. There were no unusual ticks or mannerisms throughout the entire interview and testing process. His speech was within normal limits. His mood and affect showed a wide range of depressive and PTSD issues. He had some over-anxious feelings such as feeling hopeless and needing some direction. He had lost interest in most things and he was having trouble with sleeping and waking up and not being able to go back to sleep. He had no perceptual abnormalities such as delusions or hallucinations. He was oriented to time, place, person, and situation. He had a fairly good memory for remote, recent, and immediate events. Testing placed him in the "severely depressed" range, consistent with the mental status examination. A GAF score of 55 was assigned. 

A November 24, 2003, Mental Health Note reveals a GAF score of 60. The Veteran denied any mental and behavioral problems. He said he do not need to be seen and treated by a psychiatrist (VBMS record 03/02/2004). 

A December 1, 2003, letter from the Veteran's spouse reports witnessing him screaming, acting rather bizarre, and talking in his sleep. This behavior has affected their relationship. She reported that, several years ago, as his age increased, the Veteran began to have more nightmares and became withdrawn from the outside world. He does not like to be around a lot of people. He cannot watch any war pictures without having flashbacks and saying things that don't really make sense. 

A December 16, 2003, Mental Health Note reveals the Veteran had been married for over 30 years and had twin sons who were 31. He stated that his relationships were strained; he has poor communication skills with the family; and he has poor anger management skills (VBMS record 03/02/2004). 

A December 16, 2003, Social Work Note reveals orientation was clear; thoughts were organized and clear; memory was poor; attention and concentration were good; affect was appropriate; mood was depressed, with some suicidal ideation but no intent; speech was normal. The examiner commented that he did not pose a potential threat. He reported having a few good friends but no real outside activities or hobbies except occasionally gambling. He reported feelings of depression but denied suicidal or homicidal ideation. He stated he does not enjoy life anymore and frequently thinks about his activities during the war. He was assessed as alert, oriented, and cooperative (VBMS record 03/02/2004).

The report of a March 2004 VA Mental Disorders Examination reveals complaints of nightmares and flashbacks about traumatic Vietnam experiences about 3-4 times a week with nervousness, depression, and trouble sleeping, poor concentration, easy irritation, short temper, guilt, anger, and feelings of isolation. Speech was coherent and relevant. Mood was nervous and depressed. Affect was constricted. He became tearful while relating his traumatic Vietnam experiences. Concentration was poor. He reportedly would get irritated easily and had a short temper. He reported guilt, anger, and feelings of isolation. He denied hallucinations and suicidal or homicidal ideas. Orientation and memory were preserved. Insight and judgment were intact. A GAF score of 60 was assigned for moderate PTSD symptoms. 

A May 26, 2004, Mental Health Note reveals trouble getting to sleep and staying asleep with nightmares 4-5 times a week. The Veteran reported that, when angry, he punches holes in the wall and has threatened people. He hit somebody as recently as a couple of months ago. Mental Status examination reveals isolated thoughts of suicide a couple of weeks ago, but never got to a plan. He rated his mood as a 4 or a 5 on a scale where 0 equals actively suicidal and 10 equals feeling fine. Affect was moderately dysphoric. Thoughts were clear. He was not psychotic. The diagnosis was PTSD and intermittent explosive disorder (VBMS record 09/08/2004).

The report of a VA examination dated September 2004 reveals that PTSD symptoms had affected the Veteran's ability to do household chores. His wife was complaining that things had gotten worse. His wife was managing their finances, although he believed he could manage them independently if required. He reported not having any interests. He also reported that crowds made him nervous. He described having two people that he could talk to occasionally. He did not socialize and did not want to be around people. He did not go shopping or go out to eat. He reported having been in fights where a heated argument "led to things" but he reported that he had not gotten into a fist fight in over a year. He denied getting into arguments with his wife. He alleged that he would experience anxiety attacks at the rate of four to five episodes per week. He indicated he has difficulties both falling asleep and staying asleep. He admitted to having problems with impulse controls in that he was both irritable and short tempered. He reported no instances indicative of current homicidal or suicidal ideations, although he had harbored both thoughts in the past. No visual hallucinations were reported. Similarly he reported no current ideas of reference, although he commented "I used to feel that way but not lately." He reported feelings of paranoia in that "I feel that someone is watching me and I'm always looking around trying to see." He also admitted to experiencing auditory hallucinations commenting "I have heard voices but not recently." He estimated that the last instance occurred approximately a month prior to the session and he indicated that these experiences primarily occur when he is experiencing a flashback. More specifically, he claimed to be experiencing flashbacks at the rate of four to five episodes per week. Since the previous examination, he claimed that his anger had worsened; his avoidance of people had worsened; his numbness of feelings had worsened; his inability to feel close to or to trust others had worsened; his hypervigilance had worsened; his startle reflex had worsened; and his intrusive thoughts had increased. He also claimed that his ability to recall details of his traumas had worsened since the last examination.

The September 2004 examiner assessed the Veteran's speech to be within normal limits. He had no bizarre mannerisms. He was alert and lucid with thought processes that were relevant to the topic being discussed. Overtly, he displayed a full affect. The Veteran was in gross contact with reality, but he was oriented only to person, place, and year. He was not oriented to month, date, or day of the week. It took him two trials to learn a three-word list and, after a brief interval, he was only able to remember one of the three items. Prompting did not assist him in recalling the other two words. He could not count backwards from 100 by 7, and he displayed difficulty counting backwards from 100 by 3. Specifically he produced 5 incorrect responses over 7 answers. His immediate recent and remote memory skills all appeared suspect. For example, he could not recall the name of the current US President without prompting. He was able to recall a recent current event. Overall, he displayed moderate concentration skills during the session. Although no gross impairment in his cognitive functioning was displayed, it was noted that he evidenced problems with orientation and long term memory skills in particular. No gross impairment in his communication skills was evidenced. A GAF score of 52 was reported. 

An October 2004 statement from the Veteran's spouse notes that they have been married for over 30 years. She reported that the Veteran had diminished responsiveness to the external world. He would constantly complain of being estranged from other people. He no longer enjoyed activities which previously interested him. He continued to have recurrent nightmares. 

An October 2004 statement from a friend of the Veteran notes that the Veteran was a life-long friend and, within the last 3 years, there had been a major change in his personality. The Veteran began to show persistent symptoms such as falling or staying sleep and having aggressive behavior when awake. He continued to show unpredictable explosions of aggressive behavior or inability to express his feelings. 

A February 15, 2005, VA Primary Care Note reveals the Veteran does not meet the criteria for major depressive disorder because does not have 5 or more symptoms of the disorder (VBMS record 04/18/2005). 

A March 28, 2005, VA Mental Status Examination reveals the Veteran was alert, cooperative, neatly dressed and groomed, with full affect range and depressed mood. His thoughts were linear and goal directed, with no suicidal or homicidal ideas, intent or plans. Cognition was grossly intact. Judgment and insight were good. A GAF score of 50 was assigned (VBMS record 04/11/2005).

The report of a VA examination dated May 2005 reveals the Veteran's report that he had no energy and did not do any work including household chores. His wife did most of everything and this caused conflict. His wife would assist with his grooming and made sure he bathed and shaved. His wife and his sons managed the family's financial affairs. However he alleged that he could manage the finances if required. He reported having no interests anymore. He reported having 1-2 friends. He could not get along with people and that is why he had to quit his job. He reported a history of fist fights with the last instance occurring sometime over a year prior, as well as heated arguments. He stated that he used to be a smooth easy-going person but now nobody wants to be around him. He reported a history of depressed mood for at least the last month or so, as well as anhedonia, weight gain, difficulties sleeping, psychomotor retardation, fatigue, feelings of guilt, worthlessness, and hopelessness, difficulties concentrating, and recurring thoughts of death. He reported that he does not drive because he does not know how he will react to other drivers. He reported anxiety episodes where his heart flutters, but no panic attacks per se. He reported difficulty falling and staying asleep. He had nightmares at least 4-5 times a week or more often. He reported difficulty with impulse control in that he is both irritable and short tempered. He reported no instances indicative of current ideas of reference or current homicidal or suicidal ideation, although he has harbored both types of thoughts the past. Specifically regarding homicidal ideation, he alleged he had his trash cans turned over by a dog and got his gun to shoot the dog, but his wife did not let him. He admitted to feelings of paranoia, commenting, "I think that's why I don't have any friends because I think they are all out to get me. That's how I felt at work - that they were out to get me." The Veteran asserted that he has experienced visual hallucinations but none lately. He admitted to experiencing auditory hallucinations 3-4 times a week up to 1-2 times a day. He experienced flashbacks at the rate of 3-4 times a week. His wife complained that they no longer have a relationship. 

The May 2005 examiner assessed that speech was within normal limits. No bizarre mannerisms were displayed. The Veteran was alert and lucid, with thought processes that were relevant to the topic being discussed. The Veteran was in contact with reality and he was oriented to person, place, date, and day of the week. He initially attempted to count backwards from 100 by 7, but he discontinued his effort after making two incorrect responses. He subsequently counted backwards from 100 by 3, producing two errors over five responses. His immediate memory skills appeared grossly intact. He displayed difficulties with recent memory skills in that he was capable of reporting a current event but he recalled none of the items from a 3-word list after a brief interval, and prompting did not assist him in recalling any of the words. He also displayed some difficulties with remote memory skills in that he was incapable of naming the current US President or the current Governor. He was able to state the name of the former US President. In general he displayed moderate concentration skills during the examination. No gross impairment in his communication skills was evidenced. Similarly no gross impairment in his cognitive functioning was evidenced other than his difficulties with remote and recent memory skills. It was felt that his symptoms had a moderate-to-significant negative impact on his occupational functioning given his reduced tolerance for frustration his history of interpersonal conflicts at work, his interpersonal wariness, his difficulties concentrating, his reduced motivation, and his problems with memory. It was felt his PTSD traits and depression had a moderate-to-severe negative impact on his social relationships due to the aforementioned factors combined with his anhedonia reduced self-esteem and social withdrawal. He was in contact with reality he was oriented and aware of his circumstances. A GAF score of 50 was deemed appropriate.

A June 2005 statement from an acquaintance reveals that she had noticed a dramatic change in the Veteran's character. His memory, speech, and body language had taken on changes that were disturbing. He had been constantly asking about the acquaintance's deceased mother who had been deceased approximately 2 years. After telling him her mother was deceased, minutes later, he was asking about her again. His speech was often slurred and his language was bold and almost demanding at times. His body language exemplified someone that had "serious issues." He was constantly groping himself and putting his hands in his mouth. When around women, his pants were always unzipped, even after he was reminded about this.

A September 12, 2005, Mental Health Note reveals that affect and mood were full range and mood was stable. His thoughts were goal-directed and organized. There were no delusions or hallucinations, and no suicidal homicidal ideas, intent, or plans. Cognition was grossly intact. Judgement and insight were good. A GAF score of 50 was assigned (VBMS record 05/07/2009). 

A January 12, 2006, Mental Health Mental Status Examination reveals the Veteran was alert and neatly dressed and groomed; his affect was full range; his mood was mild dysphoria; his thoughts were linear and goal-directed, with no suicidal ideas or plans, and no homicidal ideas or plans. There were no hallucinations. Judgement and insight were good. A GAF score of 50 was assigned (VBMS record 02/24/2006). 

An April 16, 2007, Psychiatry Note reveals complaint of difficulty sleeping, with limited and fragmented sleep, as well as poor communication and conflicts with family members. The Veteran also reported inadequate anger management skills with internalization leading to depression. A GAF score of 52 was assigned (VBMS record 05/07/2009). 

A December 5, 2007, Psychiatry Note reveals the Veteran was alert and well oriented; his thought process was linear and goal-directed; his speech was clear and congruent, logical, and normo-productive. He denied perceptual distortion. He denied destructive ideation. His chief complaint was marginal sleep and an increase in depression, but overall, his sleep had improved and he reported that, although he feels less anger, he still feels he has some mood instability. No abnormal motor movements were observed. A GAF score of 54 was assigned for that visit, with a score of 52 deemed appropriate for that year (VBMS record 05/07/2009).

A May 13, 2008, Psychiatry Note reveals the Veteran reveals he was appropriate in his appearance and demeanor. He was alert and well-oriented with normal cognitive functioning, linear thinking, and goal direction, and with normoproductive congruent, and logical speech. He denied destructive ideation. He denied perceptual distortion. No abnormal motor movements were observed. A GAF score of 54 was assigned with a score of 52 deemed appropriate for that year (VBMS record 05/07/2009). 

A November 18, 2008, Psychiatry Note reveals the Veteran's mood was stable and euthymic with congruent affect. He displayed no psychomotor agitation or retardation. Thought content revealed no delusions or other problems, and no ideation, intent, or plan of harm to himself or to others. Thought process was goal-directed. He denied perceptual problems. He was alert and oriented x3. Memory functions were intact and cognitive functions were within normal limits. He had adequate judgment and fair insight into the nature of his condition and the need for treatment (VBMS record 05/07/2009). 

A February 23, 2009, VA examination reveals that, for the last 10-12 years, the Veteran had not socialized. He reported that he prefers to be to himself and is uncomfortable around others. He reported no history of suicide attempts, violence, or assaultiveness. He stated that he spends a lot of time alone and prefers to be to himself. He expressed a poor self-esteem and placed a lot of emphasis on support from his family. He had no friends due to his social isolation and his reservation about forming close relationships with others. He felt that it was necessary for him to stay out of the work-force related to his irritability and inability to get along with others. 

The February 2009 examiner assessed the Veteran's affect as normal, and his mood as anxious and depressed. He was oriented to person, time, and place. His thought process and content were unremarkable. He had no delusions or hallucinations. There was no inappropriate behavior. There was no obsessive or ritualistic behavior. There were no panic attacks. There were no homicidal or suicidal thoughts. He had good impulse control. There were no episodes of violence. He was able to maintain minimum personal hygiene. There were no problems with activities of daily life. His memory was moderately impaired. The examiner found that there was not total occupational and social impairment, and that PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood, or school. The examiner opined that the Veteran's symptoms result in reduced reliability and productivity and assigned a GAF score of 50. 

A May 4, 2009, Psychiatry Note reveals the Veteran affirmed was not suicidal. On mental status examination, the Veteran was alert, articulate, and appropriate. Mood was anxious, but there is no suicidality. He was oriented x3. Recent and remote memory were intact, with good fund of information. No hallucinations or delusions were reported. Thinking was abstract. Judgment was intact. A GAF score of 55 was assigned (VBMS record 05/07/2009).

The report of VA examination in July 2009 reveals the Veteran had been married for 35 years prior to the interview. He had 2 adult sons, and he enjoyed positive relationships with all of them. One of his two close friends had died perhaps 6 weeks prior to the interview. The other friend was living 19-20 miles from the Veteran and they would walk on a track each morning. There was no history of suicide attempts or thoughts, and no history of violence or assaultiveness. He preferred to spend to time alone and his wife tells him he exhibits irritability and impatience. The examiner assessed that the Veteran was neatly groomed and appropriately dressed. His speech was unremarkable; his affect was appropriate; and his mood was normal. Orientation was intact to person, time, and place. Thought process and content were unremarkable. There were no delusions. He was able to maintain minimum personal hygiene; there were no problems with activities of daily life, and his memory was normal. He presented as well-groomed, organized, and socially intact. The examiner observed that the Veteran's psychiatric/behavioral status does not appear to be significantly more severe than was the case during the last review in February 2009. The examiner found that there was not total occupational and social impairment, but that the Veteran's PTSD symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. A GAF score of 50 was assigned. 

A September 2009 VA outpatient note reveals the Veteran's report that he gets upset quickly; he has problems getting along with people he works with; he gets more nightmares and flashbacks when he is really stressed out; he avoids crowds and people. The Veteran was alert and anxious, but cooperative and relevant. He denied suicidal or homicidal ideation. A GAF score of 55 was assigned (VBMS record 09/23/2009). 

After a review of all of the evidence, the Board finds that the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, over the entire period under consideration here. 

In so finding, the Board acknowledges that the evidence in favor of a 70 percent rating is far from clear. This is reflected in the GAF scores, which have consistently straddled the border between ranges. Scores in the range from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Such scores appear to be consistent with the symptom examples for the 70 percent rating. Score of 51-60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). Such scores appear to be consistent with the symptom examples for the 50 percent rating. 

The GAF scores are reflected in the assessments of medical providers as to the severity of the Veteran's impairment. While the determination of the appropriate rating level is a decision for VA adjudicators, it is notable that the February 2009 report finds that the Veteran's PTSD symptoms do not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. However, the July 2009 report, just 6 months later, comes to the opposite conclusion. 

Also significant, the May 2005 VA examiner assessed a "moderate to severe" negative impact on social relationships and a "moderate to significant" impact on occupational functioning. While these terms are not used in the rating schedule, the adjective "severe" in the medical context is defined as grave or critical, and also extreme. "severe," The American Heritage Dictionary of Idioms, <Dictionary.com http://dictionary.reference.com/browse/severe>.

As set out above, in establishing a rating, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of psychiatric symptoms. See Mauerhan, 16 Vet. App. at 440-41. With respect to frequency, it would appear the Veteran has experienced symptoms on an ongoing or persistent basis which include: social isolation associated with suspiciousness and paranoia; easy irritability with poor impulse control and periods of violence; auditory hallucinations; lack of motivation or interest; and some cognitive impairment, including memory loss and decreased concentration. With respect to duration, these have been present throughout the period on appeal. With respect to severity, it would appear these symptoms have straddled the border between moderate and severe impairment. 

The Board can detect no specific defined period of increased severity within the period under consideration here. However, there are descriptions of "bizarre" behavior, poor communication, and poor anger management skills, as early as December 2003. There is a notation as early as May 2004 that the Veteran punches holes in the wall when angered and threatens people. There is a notation as early as May 2005 that the Veteran had a recent history of fist fights, and descriptions of an acquaintance as early as June 2005 of inappropriate public behavior. 

While the evidence in favor of a 70 percent rating is not definitive, in light of the presence of significant evidence throughout the period on appeal of impairment approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board concludes that the evidence in favor of the assignment of a 70 percent rating have attained relative equipoise with the evidence against such assignment. Resolving all reasonable doubt in favor of the claim, the Board concludes that a 70 percent rating is warranted for the entire period. 

The Board has also considered whether a 100 percent rating is warranted; however, for many of the reasons already discussed, the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment that would warrant the assignment of a 100 percent disability rating. As reflected in the psychiatric assessments, the Veteran has always retained significant social function, including functional relationships with his family and a small circle of friends. 

Without total occupational impairment and total social impairment, it cannot be said that the criteria for the 100 percent rating are more nearly approximated than those for the 70 percent rating. In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria is simply not evident in this case at any time. 

In summary of the Board's conclusions, a rating of 70 percent is warranted for the entire period. A rating in excess of 70 percent is not warranted for any period. To the extent any higher rating is sought, a preponderance of the evidence is against the claim and the benefit of the doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral Neuropathy 

In a May 2009 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities. An initial disability rating of 10 percent was assigned for each extremity, effective April 10, 2007. Ratings for the upper extremities were assigned under Diagnostic Code 8515. Ratings for the lower extremities were assigned under Diagnostic Code 8599-8524. 

The current appeal arises from a claim of entitlement to TDIU received at the RO on June 2, 2010. Pursuant to the development of that claim, an examination was conducted on July 21, 2011, to evaluate the Veteran's peripheral neuropathy. In a September 2011 rating decision, the RO granted increased ratings of 30 percent for each lower extremity, and granted increased ratings of 20 percent for each upper extremity, effective July 21, 2011, the date of the examination confirming the increase in the service-connected disabilities. In a January 2015 rating decision, the RO granted an increased rating of 30 percent for the right upper extremity, effective July 21, 2011, in recognition of the higher rating intended for the major or dominant upper extremity. 

The Board notes that June 2010 claim was the last in a string of applications dating to June 3, 2009. Indeed, a January 22, 2010, Notice of Disagreement addresses not only the denial of TDIU, but the role of the Veteran's peripheral neuropathy in his overall disability. As the January 2010 Notice of Disagreement was received within one year of the May 26, 2009, grant of service connection for peripheral neuropathy, the Board finds that the rating on appeal is the initial rating assigned in the May 2009 rating decision, arising from the February 19, 2008, service connection claim. 

Diagnostic Code 8515 pertains to paralysis of the median nerve. Ratings of 70 percent and 60 percent (major and minor appendage) are available for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. For incomplete paralysis that is severe, ratings of 50 percent and 40 percent (major and minor appendage) are available. For incomplete paralysis that is moderate, ratings of 30 percent and 20 percent (major and minor appendage) are available. For incomplete paralysis that is mild, a 10 percent rating is for application. See 38 C.F.R. § 4.124a, Diagnostic Code 8515

Under Diagnostic Code 8524, a 40 percent rating is available for complete paralysis of the internal popliteal nerve with plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost. A 30 percent rating is available for severe incomplete paralysis. A 20 percent rating is available for moderate incomplete paralysis. A 10 percent rating is for application where incomplete paralysis is mild. See 38 C.F.R. § 4.124a, Diagnostic Code 8524.

The report of a VA examination dated March 2009 reveals muscle strength in all extremities rated at 5 out of 5, with normal motor function. Sensation of vibration, pain, light touch, and position, were all normal. Reflexes were also normal. There was no muscle atrophy, and no abnormal muscle tone or bulk. There were no tremors, tics, or other abnormal movements. There was no effect on function. The Veteran had a normal gait and normal balance. An EMG and nerve conduction test dated March 2009 was interpreted as showing minimal motor neuropathy consistent with diabetes. 

The report of a VA examination dated July 2011 reveals complaint of moderate numbness, tingling, burning, and sharp pains in both legs from the knees to ankles 3 to 4 times per week and, usually occurring spontaneously. At times he was able to stand for up to 30 40 minutes with pain, but usually he ends this after 15-20 minutes. He reported coldness, calf pain, and aching, as well as intermittent claudication in the lower extremities. He also reported tingling, weakness, and numbness of his hands and the tips of his fingers. Gait was normal. Reflexes were normal in all extremities. There was decreased sensation to pain and light touch in the extremities. Vibration and position sensing were normal. Strength in the upper extremities was normal. Strength in the lower extremities was also normal with the exception of diminished hip extension. Muscle tone was normal and there was no atrophy. Peripheral neuropathy was assessed as moderate in the upper extremities, and moderate to severe in the lower extremities.

After a review of all of the evidence, the Board finds that the July 2011 VA examination represents that date as of which it is factually ascertainable that an increase in the service-connected peripheral neuropathy occurred. Prior to that, the March 2009 examination provides highly persuasive evidence that ratings in excess of the minimum compensable rating were not warranted, as the Veteran's peripheral neuropathy was shown by EMG to be minimal and to result in no functional impairment. To the extent the Veteran asserts that his conditions existed at their current level of severity since the date of claim, the Board finds these essentially normal clinical findings to be more persuasive than his assertions, as they are based on contemporaneous testing and evaluation. Subsequent to the March 2009 examination, the Veteran was not treated or evaluated for his peripheral neuropathy until the July 2011 examination. To the extent the Veteran asserts that his disability increased at some date prior to the July 2011 examination, he has not described that date nor provided such evidence as would permit a factual determination that the disability increased as of a specific earlier date. Accordingly, the Board concludes that a disability rating in excess of 10 percent is not warranted with respect to any extremity prior to July 21, 2011. 

Turning to the period since July 21, 2011, regarding the upper extremities, the RO assigned the disability rating consistent with the examiner's finding of moderate impairment. This finding of the examiner is directly pertinent to the rating criteria. The normal findings for strength, muscle tone, muscle bulk, reflexes, vibration, and position sensing, are conclusive evidence against a finding of complete paralysis. There are no symptoms like or similar to the described hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances. The examination findings are also persuasive evidence against a finding of severe incomplete paralysis.

Regarding the lower extremities, the RO afforded the benefit of the doubt with respect to the assessment of moderate-to-severe peripheral neuropathy, finding that the criterion of severe impairment was met. The findings on examination in July 2011 provide conclusive evidence against a finding of "complete paralysis." There are no symptoms like or similar to the examples of plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished, no muscle in sole can move, and plantar flexion of foot is lost. The nearly-normal findings for strength and the normal findings for gait, and muscle tone, and muscle bulk in the lower extremities are persuasive evidence against the criteria for the 40 percent rating.

In sum, the Board concludes that, prior to July 21, 2011, the criteria for any rating in excess of 10 percent are not met, and are not more nearly approximated than those for the 10 percent ratings. The Board further concludes that, since July 21, 2011, the criteria for any rating in excess of 30 percent for the right lower extremity, left lower extremity, and right upper extremity, are not met, and are not more nearly approximated than those for the 30 percent ratings. The Board also concludes that the criteria for any rating in excess of 20 percent for the left upper extremity are not met, and are not more nearly approximated than those for the 20 percent rating. 

In reaching each of these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied with respect to the PTSD claim. All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43). The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings. 

The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, and memory loss are specifically included in the rating schedule, and the assigned disability ratings specifically rate based on the degree of occupational and social impairment, including due to specific symptomatology. The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria. Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).

The Board finds that the first Thun element is not satisfied with respect to the peripheral neuropathy claims. The Veteran's service-connected peripheral neuropathy is manifested by signs and symptoms such as pain, numbness, tingling, and weakness. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the peripheral nerves provide disability ratings on the basis of impaired sensation, reflexes, and strength associated with neurological disorders. Moreover, they permit the assignment of ratings based on the overall level of impairment caused by the disability as opposed to whether specific symptoms are present. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedules for the peripheral nerves and mental disorders inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Effective Date Claims

The Veteran is seeking effective dates earlier than March 13, 2009, for the assignment of TDIU and DEA eligibility, and for the assignment of SMC based on statutory housebound status. 

The proper effective date for increased rating claims, including TDIU, is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase. Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. The Federal Circuit has affirmed that "the plain language of [section] 5110(b)(2)... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Regarding TDIU, the RO found that the Veteran's TDIU alone, though rated only 70 percent, was itself sufficient to sustain a TDIU award. This finding permitted the assignment of SMC under 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i). In the Board's decision above, we have essentially found that the severity of the Veteran's PTSD has not changed over the period on appeal, but has remained consistent since he filed his PTSD service connection claim on July 25, 2003. Indeed, just three months later, on October 1, 2003, the Veteran stopped working due to the effects of his PTSD.  Based on the facts found, which are not in dispute, the Board concludes that TDIU is warranted as of October 1, 2003. Thus, the Board finds that it is not factually ascertainable that an increase in the disability occurred within one year prior to the July 25, 2003, date of claim so as to warrant an earlier effective date. Significantly, the Veteran was actually employed in a substantially gainful occupation until October 1, 2003. This is prima fascia evidence of employability until that date. See Faust v. West, 13 Vet. App. 342 (2000) (where claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)). 

The grant of DEA eligibility in this case is based on the assignment of TDIU, as DEA eligibility is provided, in pertinent part, to the child or surviving spouse of a person who had a total disability permanent in nature resulting from a service-connected disability. 38 U.S.C.A., Chapter 35 (West 2014). Accordingly, the Board concludes that an effective date for DEA eligibility of October 1, 2003, is also warranted. To the extent any earlier effective date is sought with respect to TDIU or DEA eligibility, the Board concludes that a preponderance of the evidence is against these claims and the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Regarding the assignment of SMC on the basis of statutory housebound status prior to March 13, 2009, this is simply not possible, as prior to March 13, 2009, the Veteran had a single disability rated at 100 percent (TDIU), which was based principally on the effects of his PTSD, and separate disabilities (diabetes mellitus and erectile dysfunction) ratable at only 20 percent. The criteria for a statutory housebound award require a single disability rated at 100 percent with additional disabilities independently ratable at 60 percent or more. 38 U.S.C. § 1114(s); 38 CFR § 3.350(i). The ratings for diabetes mellitus and erectile dysfunction, and the effective dates for the grant of service connection for peripheral neuropathy, which substantiate the current award, are not before the Board on appeal. Accordingly, entitlement to an effective date earlier than March 13, 2009, for the assignment of SMC based on statutory housebound status must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Consideration of Other Special Monthly Compensation

The Board has considered whether the Veteran's disability picture warrants any additional SMC based on the decisions rendered here. See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352. 

The Veteran is currently in receipt of SMC based on loss of use of a creative organ from April 10, 2007, and SMC based on statutory housebound status from March 13, 2009. 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i). While the Veteran has service-connected disabilities of the upper extremities, the evidence demonstrates that he does not have such impairment due to service-connected disabilities as approximates loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). Under the circumstances here, the Board concludes that no additional SMC is warranted. 

Duties to Notify and Assist

The PTSD rating claim arises from the initial rating assigned at the grant of service connection and no additional notice is required. With respect to the TDIU claim, VA's duty to notify was satisfied by a letter in June 2009. With respect to the peripheral neuropathy claims, VA's duty to notify was satisfied by a letter in March 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, disability records from the Social Security Administration, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The RO has certified that records from VA Birmingham Medical Center identified by the Veteran are not available and that further attempts to obtain such records would be futile. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the rating claims. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's May 2015 remand instructions by making an additional attempt to obtain records from the VA Birmingham Medical Center and certifying that further attempts would be futile. 


ORDER

Prior to July 1, 2009, a disability rating of 70 percent, but not higher, for PTSD, is granted. 

From July 1, 2009, to July 11, 2011, a disability rating in excess of 70 percent for PTSD is denied.

Prior to July 21, 2011, a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied. 

Since July 21, 2011, a disability rating in excess of 30 percent for right lower extremity peripheral neuropathy is denied.

Prior to July 21, 2011, a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied. 

Since July 21, 2011, a disability rating in excess of 30 percent for left lower extremity peripheral neuropathy is denied.

Prior to July 21, 2011, a disability rating in excess of 10 percent for right upper extremity peripheral neuropathy is denied. 

Since July 21, 2011, a disability rating in excess of 30 percent for right upper extremity peripheral neuropathy is denied.

Prior to July 21, 2011, a disability rating in excess of 10 percent for left upper extremity peripheral neuropathy is denied. 

Since July 21, 2011, a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

An effective date of October 1, 2003, but not earlier, for the assignment of TDIU is granted.

An effective date of October 1, 2003, but not earlier, for the assignment of DEA eligibility is granted.

An effective date earlier than March 13, 2009, for the SMC based on housebound status is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


